U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-138332 TRILLIANT EXPLORATION CORPORATION (Name of small business issuer in its charter) Nevada 20-0936313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 545 Eighth Avenue, Suite 401, New York, New York 10019 (Address of principal executive offices) (212) 203 -0310 (Issuer’s telephone number) (Previous address if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofJune 30, 2013 Common Stock, $0.001 EXPLANATORY NOTE: This Quarterly report for the period ending June 30, 2013 contains unaudited financial statements which have not been reviewed by our independent registered public accounting firm in accordance with Article 10 of SEC Regulation S-X. 2 TRILLIANT EXPLORATION CORPORATION Form 10-Q Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited), March 31, 2013 and December 31, 2012 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six months Ended June 30, 2013, the three months ended June 30, 2013, the three months ended March 31, 2013 and year ended Dec 31, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six and three months ended June 30, 2013, Three months Ended March 31, 2013 and year ended Dec. 31, 2012 (Unaudited) 6 Consolidated Statement of Changes in Equity for the period ended June 30, 2013, March 31, 2013 and December 31, 2012 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Forward Looking Statement 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities 27 Item 3. Defaults upon Senior Securities 27 Item 4. Mining Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 3 PART I ITEM 1. FINANCIAL STATEMENTS TRILLIANT EXPLORATION CORPORATION Consolidated Balance Sheet Unaudited June 30, March 31, December 31, ASSETS Current Assets Cash and cash equivalents $
